UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1976



TIMOTHY C. PIGFORD; CLARA B. PIGFORD,

                                          Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CA-01-200-7-F)


Submitted:   May 15, 2003                     Decided:   May 20, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy C. Pigford, Clara B. Pigford, Appellants Pro Se.   Paul
Martin Newby, Jerri Ulrica Dunston, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal the district court’s order denying their

Fed. R. Civ. P. 60(b) motion.   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See Pigford v. United States, No. CA-01-

200-7-F (E.D.N.C. July 24, 2002).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2